DETAILED ACTION
This final Office action is responsive to amendments filed September 29th, 2021. Claims 1, 8, and 15 have been amended. Claims 1-2, 4-9, 11-16, and 18-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments

Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 103 rejections. 
With regard to the limitations of claims 1-2, 4-9, 11-16, and 18-20, Applicant argues that the claims are allowable over 35 USC 103 because the claim amendments overcome the current art rejection. The Examiner respectfully disagrees. Please see the updated rejection below since amendments by Applicant require additional reference to the Examiner’s art rejection.

Response to Arguments
Applicant's arguments regarding claim rejections under 35 USC 103 filed 9/29/21 have been fully considered but they are not persuasive.
On pages 8-11 of the provided remarks, Applicant argues that the amended claims overcome the cited prior art of record. Beginning on page 9 of the provided remarks, 
Continuing on page 9 of the provided remarks, Applicant argues that primary reference Subramaniam also fails to teach “executing the workflow, during execution of the non-empty custom extension task with the enable attribute set, the one or more tasks of the workflow fragment assigned with the fragment identifier being called and performed.” Examiner asserts that the limitations argued above contain amended claim language and cites Walker (U.S 2006/0242302 A1) to disclose the amended limitations.
On pages 9-10 of the provided remarks, Applicant argues that secondary reference Davis “fails to disclose or render obvious the features for which Davis is asserted”. Specifically, on page 10, Applicant argues that “Davis fails to disclose “setting an enable attribute of the at least one empty custom extension tasks to true” and “executing the workflow, during execution of the non-empty custom extension task with the enable attribute set to true”. Examiner asserts that the limitations argued above contain amended 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 11-15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Subramaniam (U.S 2005/0120352 A1) in view of Walker (U.S 2006/0242302 A1) .
Claims 1, 8, and 15
Regarding Claim 1, Subramaniam discloses the following:
A computer-implemented method for customizing workflows in enterprise-specific integration scenarios for enterprise-side landscapes, the method being executed by one or more processors and comprising [see at least Paragraph 0026 for reference to the meta directory server providing the user the ability to customize work-flows; Figure 3 and related text regarding a method for enabling a user to customize the work-flows] 
executing, within a vendor-provided integration service, a workflow, the workflow comprising one or more integration tasks, and at least one empty custom extension task [see at least Paragraph 0048 for reference to the custom task specified 
monitoring, by a monitoring application within the vendor-provided integration service, execution of the workflow for an extension point corresponding to the an empty custom extension task [see at least Paragraph 0027 for reference to the system enabling custom tasks to be executed asynchronously to monitor various transactions (e.g., update requests received/pending) and generate graphs/reports using custom tasks, while the built-in tasks continue to perform the transactions; Paragraph 0048 for reference to while executing the custom task, a determination is made as to whether any extension point is reached in the custom task and if an extension point is reached in the custom task, control is transferred; Figure 3 and related text regarding item 330 ‘Extension point reached?’ and item 350 ‘Any extension point reached in the custom task?’] 
pausing to execute the workflow in response to occurrence of the extension point corresponding to the empty custom extension task [see at least Paragraph 0066 for reference to the work-flow manager sending an interrupt after completion of execution of the second task to cause resumption of execution of the first task; Paragraph 0077 for reference to initialize() Java-method in line 710 may be executed when initializing the corresponding custom task. Similarly, execute() (line 720), stop.() (line 730), resume() (line 740), and suspend( ) (line 750) correspond 
notifying, by the vendor-provided integration service, a user of an enterprise that maintains an enterprise-side landscape of the at least one empty custom extension task in response to occurrence of the at least one empty custom extension task [see at least Paragraph 0042 for reference to the custom task notifying an administrator (or other applications) the result of the consolidation application; Paragraph 0066 for reference a notification being sent to the work-flow manager in response to a first task (either custom or built-in) needing to be executed in synchronization with a second task and going into sleep state] 
receiving, from the user, input defining a workflow fragment, the workflow fragment comprising one or more tasks, and being assigned a fragment identifier [see at least Paragraph 0060 for reference to each entry for a task containing a unique task identifier; Paragraph 0094 for reference to the input interface enabling a user/administrator to provide any necessary inputs to meta directory server including the details of specific custom tasks to be executed associated with an extension point] 
associating the at least one empty custom extension task with the fragment identifier to provide a non-empty custom extension task within the workflow [see at least Paragraph 0059 for reference to the task registry containing a convenient mechanism (e.g., based on random variables or sequential allocation) to allocate 
executing the workflow, during execution of the non-empty custom extension task with the enable attribute set, the one or more tasks of the workflow fragment assigned with the fragment identifier being called and performed [see at least Paragraph 0047 for reference to the present task is set to equal the first task in the work-flow (e.g., a task executing step) and the execution of the present task is continued; Paragraph 0049 for reference to a determination is made as to whether any tasks are remaining in the work-flow and of tasks are remaining, the present task is equal to the next task; Figure 3 and related text regarding workflow execution item 340 ‘Execute a custom task specified associated with the extension point’ and item 370 flow yes to item 380 ‘Set present task to the next task’] 
While Subramaniam discloses the limitations above, it does not disclose an enable attribute of each empty custom extension task being set to false with empty fragment identifier; setting an enable attribute of the at least one empty custom extension task to true or; executing the workflow, comprising the at least one non-empty custom extension task with the enable attribute set to true, during execution of the non-empty custom extension task with the enable attribute set to true. 
However, Walker discloses the following:
an enable attribute of each empty custom extension task being set to false with empty fragment identifier [see at least Paragraph 0033 for reference to the system 
setting an enable attribute of the at least one empty custom extension task to true, and associating the at least one empty custom extension task with the fragment identifier to provide a non-empty custom extension task within the workflow [see at least Paragraph 0033 for reference to the system adding task extensions and establishing a set of preferences to describe the UI forms and elements that describe the task extension; Paragraph 0043 for reference to the table describing attributes associated with the UI element descriptors including “required” fields in which the user is required to supply a value where values are “T (true) or F (false)” and “tags” which is a descriptor for the element]
executing the workflow, comprising the at least one non-empty custom extension task with the enable attribute set to true, during execution of the non-empty custom extension task with the enable attribute set to true [see at least Paragraph 0033 for reference to the system adding task extensions and establishing a set of preferences to describe the UI forms and elements that describe the task extension; Paragraph 0043 for reference to the table describing attributes associated with the UI element descriptors including “required” fields in which the user is required to supply a value where values are “T (true) or F (false)” and “tags” 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the customizing workflow process of Subramaniam to include the enable attribute setting of Walker. Doing so would provide a more flexible and capable proof of delivery/service system, as stated by Walker (Paragraph 0009).

With respect to the non-transitory computer-readable storage medium claim 8 and system claim 15 recite substantially similar limitations to those of the method claim 1 rejected above. Additionally Subramaniam addresses the machine-readable storage device [Paragraph 0100 and Figure 10] and system [Paragraphs 0030, 0057, and Figure 10]. These claims are rejected for substantially the same reasons given above.

Claims 4, 11, and 18
While the combination of Subramaniam and Walker disclose the limitations above, regarding Claim 4, Subramaniam discloses the following:
the one or more tasks of the workflow fragment are specific to the enterprise, and are associated with one or more of a custom- application that is to be included in the integration scenario, and a third-party application that is to be included in the integration scenario [see at least Paragraph 0008 for reference to the present invention enables a user to customize a work flow associated with an operation (e.g., synchronization or consolidation of two data sources) in a meta directory server; Paragraph 0033 for reference to the workflow operation implementing a 
With respect to the non-transitory computer-readable storage medium claim 11 and system claim 18 that recites substantially similar limitations to those of the method claim rejection above is also rejected for substantially the same reasons above.

Claims 5, 12, and 19
While the combination of Subramaniam and Walker disclose the limitations above, regarding Claim 5, Subramaniam discloses the following:
the user provides the input through a user interface that enables definition of workflow fragments [see at least Paragraph 0084 for reference to the illustrated display screen providing the user with the ability to customize a work flow; Paragraph 0085 for reference to a user selects one of the built-in tasks (e.g., 919, as shown), the extension points with the selected points may be displayed; Paragraph 0086 for reference to a user selecting one of the custom tasks, for example CT1, in pop-up window to indicate that custom task CT1 is to be executed when extension point EP1 is reached in built-in task; Paragraph 0094 for reference to the input interface enabling a user/administrator to provide inputs to the meta data server; Figure 9 and related text regarding the user interface in which a user may customize a workflow]


Claims 6, 13, and 20
While the combination of Subramaniam and Walker disclose the limitations above, regarding Claim 6, Subramaniam discloses the following:
the user interface is provided by a custom extension editor application of the integration service [see at least Paragraph 0057 for reference to the meta directory server including a task application programming interface (API); Paragraph 0061 for reference to the custom task module accessing messages through the task API; Paragraph 0089 for reference to different components of meta directory server (and any system enabling an administrator to customize work-flows) can be implemented in a combination of one or more of hardware, software and firmware when throughput performance is of primary consideration, the implementation is performed more in hardware (e.g., in the form of an application specific integrated circuit); Figure 9 and related text regarding the user interface in which a user may customize a workflow]
With respect to the non-transitory computer-readable storage medium claim 13 and system claim 20 that recites substantially similar limitations to those of the method claim rejection above is also rejected for substantially the same reasons above. 


While the combination of Subramaniam and Walker disclose the limitations above, regarding Claim 7, Subramaniam discloses the following:
the workflow comprises a plurality of empty custom extension tasks, each empty custom extension task being at a location that is available for extension of the workflow [see at least Paragraph 0048 for reference to the custom task specified associated with the extension point is executed; Paragraph 0059 for reference to the task registry containing a convenient mechanism (e.g., based on random variables or sequential allocation) to allocate unique extension point identifiers and task identifiers; Paragraph 0060 for reference to each record in turn may contain an extension identifier and a task identifier, with the task identifier specifying the specific task to be executed corresponding to the extension point; Figure 3 and related text regarding item 310 ‘Receive data indicating the custom tasks available, the extension points available in the built-in tasks and custom tasks, and the task to be executed when each extension point is reached’ and item 340 ‘Execute a custom task specified associated with the extension point’] 
With respect to the non-transitory computer-readable storage medium claim 14 recites substantially similar limitations to those of the method claim rejection above is also rejected for substantially the same reasons above.

Claims 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Subramaniam (U.S 2005/0120352 A1) in view of Walker (U.S 2006/0242302 A1), as applied in the claim 1, in view of Davis (U.S 2004/0230466 A1).

While the combination of Subramaniam and Walker disclose the limitations above, they does not disclose the one or more integration tasks comprise respective tasks defined within vendor-provided documentation for an integration scenario.
However, Davis discloses the following:
the one or more integration tasks comprise respective tasks defined within vendor-provided documentation for an integration scenario [see at least Paragraph 0049 for reference to as the work is performed within the context of the system, the work is simultaneously documented automatically as the work is being performed; Paragraph 0072 for reference to the relationship between a project and its corresponding tasks being stored in the unique identifiers of the entries of the table; Paragraph 0077 for reference to the Core-Document table relating the Files table, Images table, and other Document objects such that each object has at least one record in the Core-Documents Table; Paragraph 0077 for reference to Attributes of the Files and Images Table being defined based on the business needs at hand; Paragraph 0078 for reference to Relationships between the Employees, Customers, Vendors and Skills objects are provided by the Core-People Table; Figure 9 and related text regarding the Core-Documents table]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the customizing workflow process of Subramaniam to include the integration task definition of Davis. Doing so would obviate the need to manually document the work after the work is performed, as stated by Davis (Paragraph 0049).

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DOCUMENT ID
INVENTOR(S)
TITLE
US 20150120272 A1
Shah, Nikinkumar
EXPRESSING EXTENSIONS WITH CUSTOMIZED TIME BEHAVIOR
US 20150161547 A1
Aggarwal et al.
METHODS AND SYSTEMS TO DEFINE AND EXECUTE CUSTOMER DECLARATIVE BUSINESS RULES TO EXTEND BUSINESS APPLICATIONS


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ELIZABETH GAVIN whose telephone number is (571)270-7019. The examiner can normally be reached M-F 7:30-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/K.E.G./Examiner, Art Unit 3683                                                                                                                                                                                                        
/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683